Exhibit 10.45


FORM OF INDIVIDUAL PERFORMANCE BONUS PLAN
NOTICE OF GRANT OF INCENTIVE STOCK OPTIONS
 
PARTICIPANT NAME: __________________________________
 
Notice of Grant
 
A special Individual Performance Bonus Plan ("IPB") has been developed for you
under the Amended and Restated 2006 Globalstar Equity Incentive Plan ("Plan").
Under this IPB, you are receiving ________ Incentive Stock Options, each option
being to acquire one share each of Globalstar, Inc. common stock par value
$0.00001. Vesting of the Awards will be based on the timely attainment of the
Performance Goals described on the attached Exhibit A.
 
This document ("Grant Notice"), the accompanying form of Incentive Stock Option
Agreement ("Agreement"), and the Plan collectively represent the entire
agreement between you and the Company with respect to this performance-based
stock option grant. Capitalized terms used in this Grant Notice without
definition have the meanings given to such terms in the Agreement and the Plan.
 
Performance Goals
 
The Compensation Committee has established Performance Goals for which you have
significant responsibility (see Exhibit A attached). Accomplishment of each of
these goals will result in vesting of your Awards as set forth in Exhibit A.
Each goal must be accomplished In its entirety and by the time frame (if any)
specified in Exhibit A in order for the related Award of Options to vest, The
Committee, in its sole discretion, will determine whether a Performance Goal has
been accomplished and such determination will be final and binding,
 
Payment Provisions
 
Payment resulting from exercise of vested Options shall be in accordance with
the Agreement and the Plan. Vesting of each Award will take place as soon as
permitted by the Plan and after the Committee has determined that the goal has
been achieved.
 
 
 

--------------------------------------------------------------------------------

 
 
By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that all
Awards are governed by this Grant Notice and by the provisions of the Plan and
the Incentive Stock Option Agreement, both of which are made part of this
document. The Participant acknowledges that copies of the Plan and the
Prospectus for the Plan are available on the Company's internal website for
viewing at any time. The Company will also provide to Participant upon request
printed copies of the Plan and the Prospectus for attach­ment to the
Participant's copy of this Grant Notice. The Participant represents that the
Participant has read and is familiar with the provisions of the Plan and the
Incentive Stock Option Agreement, and hereby accepts the Award subject to all of
its terms and conditions.
 
[This Notice of Grant and the attached Incentive Stock Option Agreement have
been approved by the Company pursuant to a resolution of the Compensation
Committee or by the Board of Directors with all members of the Compensation
Committee participat­ing on or before the Date of Grant, which is ___________.]
 
 

Globalstar, Inc.         Participant                       By:
 
   
 
   
 
   
 
  Its:
 
   
 
        Date                    
Address
                                       

                                                                                            
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
INDIVIDUAL PERFORMANCE INCENTIVE BONUS PLAN
Goals and Payout Scoring —
 

 
Performance Goal
Performance
Period
Options Vesting
Award No. 1                                              
Award No. 2
     

 
 
 

--------------------------------------------------------------------------------

 